Motion for enlargement of time granted upon condition that the appeal be perfected and brought on for argument at the December term (for which term the case is set down) and be ready for argument when reached; otherwise, motion denied. Kapper, Hagarty, Seeger and Carswell, JJ., concur; Lazansky, P. J., dissents upon the ground that the court has no power, under section 535 of the Code of Criminal Procedure, * to grant more than one extension of time. Motion to submit on stenographer’s minutes granted; the briefs to be printed. Present — Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ.

 Amd. by Laws of 1926, chap. 464,— [Rep,